         Case 1:19-mj-00203-DAR Document 1-1 Filed 07/29/19 Page 1 of 6



               STATEMENT OF FACTS IN SUPPORT OF A COMPLAINT

       On Tuesday April 23, 2019, at 7:47 UTC, a task force officer acting in an undercover

capacity (“UC”) as part of the Metropolitan Police Department-Federal Bureau of Investigation

(“MPD-FBI”) Child Exploitation and Human Trafficking Task Force (“CEHTTF”), operating

out of a satellite office in Washington, D.C., entered a public KIK 1 group titled, “#parentstoys.”

Upon entering the group, the UC observed a group member, later identified by the FBI as set

forth below as the defendant, Joshua White (herein “defendant”) using the KIK username,

“usn311.” The defendant indicated to the group that he was a dad. The UC initiated a private

chat conversation with the defendant on KIK messenger.

       During the course of the private chat, the defendant stated that he was the father of a 12-

year-old girl. The UC informed the defendant that his purported daughter was 8 years of age.

The defendant stated, “I got a pic. Do you?” 2 The UC answered “yes,” at which time the

defendant sent an image of his daughter to the UC. The image depicted a child wearing a white

dress, standing in front of a school bus with the following written on the side: “Florida School of

the Deaf and the Blind.” The child was holding a walking cane and appeared to be blind. The

UC asked the defendant if he had any sexual experience with his daughter of if he “just stare.”

The defendant responded, “stare for now u?” The UC asked if the defendant’s daughter was

completely blind, to which he responded, “Yeah, she can’t see shit. lol.”




1
  KIK is a free mobile application that permits users to send text messages and other content,
including videos and images. KIK also allows members to create groups that allow users to
communicate as a group and send pictures and videos.
2
  All text abbreviations and typographical errors in quoted text language are original
                                                 1
         Case 1:19-mj-00203-DAR Document 1-1 Filed 07/29/19 Page 2 of 6



       When the UC purported to have engaged in sex acts with his daughter, the defendant

responded, “Mmm too bad you didn’t get pics of that lmao.” The UC asked the defendant if he

had any “pics,” to which the defendant responded, “Lost all the random ones I had

unfortunately.” The defendant asked the UC, “How bad are your pics? I’m sure I could match

you later once I get the chance haha.” The UC responded that he usually does “live,” meaning

live pictures rather than storing images, and that he “do[es]n’t keep a lot on because of safety and

I’ve bee[n] burned so many times by the fake dads here [on KIK].” The defendant responded,

“Ah, live ones work for me. When will you be home? Mine gets off her bus in a hour.” The

defendant informed the UC that he helps his daughter “change and get in and out of the bath and

dry off,” and that doing that gives him an erection.

       The defendant claimed that he currently did not have any explicit images of his daughter,

just “Her legs” and sent the UC an image depicting the same. In response, the UC sent the

defendant an image depicting his purported daughter’s abdomen area, 3 to which the defendant

responded, “Mmm.” When the UC asked what pictures of his daughter the defendant had taken

in the past, the defendant said, “Everything lol.” Then the UC asked the defendant what the best

image the defendant had taken of his child was, the defendant responded, “spread eagle.”




3
  The image did not depict a real child, nor did any image sent by the UC to the defendant during
the course of the chat.
                                                 2
         Case 1:19-mj-00203-DAR Document 1-1 Filed 07/29/19 Page 3 of 6



       The defendant and the UC discussed further when their respective children would be

home. When the UC informed the defendant he hoped his daughter would take a nap, the

defendant responded, “Give her some zquil haha.” The UC sent the defendant another image of

his purported daughter’s neck, to which the defendant responded, “tiny little neck haha…Can

just imagine a cock bulging it from the inside.” The UC responded that the child made him

“hard,” to which the defendant responded, “You and me both haha.” The defendant then sent the

UC an image of his own lap while driving his car that depicted the defendant’s erect penis

underneath his pants.

       The defendant informed the UC that he would be picking his daughter up from the Target

parking lot that day, where her bus dropped her off. Shortly thereafter, the defendant sent the

UC a clothed live picture of his daughter, who was sitting in the front passenger seat of the

defendant’s vehicle. The child was wearing jeans and a shirt. The defendant sent an additional

image of his daughter in the passenger seat that depicted the area below the child’s chin and

focused on her clothed chest area. The defendant sent another image that showed part of his

daughter’s face. Finally, the defendant sent an image he had just taken depicting the child’s

clothed vaginal area. The defendant then sent the UC a video file. The video depicted the

defendant masturbating his penis while his daughter was sitting next to him in the front

passenger seat of the defendant’s car. The defendant first directed the camera at his penis while

masturbating and then pointed the camera at his daughter sitting next to him. The UC told the

defendant he wished he was in the backseat of defendant’s car, to which defendant responded,

“Drag her back there and use her hehe.”




                                                 3
         Case 1:19-mj-00203-DAR Document 1-1 Filed 07/29/19 Page 4 of 6



       The defendant then repeatedly asked the UC if his daughter had gone to sleep. The UC

responded, “not yet but what u want to see once she does may have to wait until she is in a deep

one.” The defendant responded, “Anything you can get! Haha I’ll do the same in the morning

when I get her up hehe.” The UC responded, “Just let me know what and I should be able to do

it.” The defendant responded, “Tits, pussy and cock in her mouth?”

       The defendant then took a live picture of his daughter sitting in his vehicle. The image

depicted the defendant placing his middle finger in front of his daughter’s face. In connection

with the image, the defendant stated, “Love that mine can’t see lol.” In response to the

defendant’s request that the UC make a video for him of the UC’s purported daughter, the UC

said he would “see what he can do.” The defendant responded, “Sneak a video m?” The UC

responded, “I can try for sure.”

       The UC asked the defendant what the “riskiest” thing was that defendant had done with

his daughter, to which defendant responded, “…jacked by her face.” The defendant also

informed the UC that he loves the fact that his daughter is blind. The defendant then pressed the

UC, “Hehe any luck videoing her m lol?” The UC responded, “I walked in and she turned

around give me a min for her to settle.” The UC asked the defendant, “how close do u get your

cock to her face?” to which the defendant responded, “Right next to her lips.” The UC again

sent the defendant an image depicting the abdominal area of his purported daughter with her shirt

lifted and abdominal area exposed, to which the defendant responded, “…yummy, please tell me

you got a pic of the front of those panties hehe.” The defendant again pressed, “GF home?”

When the UC responded that she was, the defendant wrote, “Damn lol.”

       The defendant informed the UC during the chat that he was married, lived in Florida and

was an electrician in the Navy.



                                                4
         Case 1:19-mj-00203-DAR Document 1-1 Filed 07/29/19 Page 5 of 6



        The FBI sent an administrative subpoena to KIK requesting subscriber information and

IP access logs associated with KIK username “usn311.” KIK responded that the subscriber to

that account had a display name of “Sailor J,” and an unconfirmed email address of

             @yahoo.com.” KIK also provided a log of IP addresses used by that account

between approximately March 26, 2019 and April 25, 2019. Examination of these IP logs

yielded a combination of T-Mobile and AT&T U-Verse IP addresses, which included IP address

              .

        The FBI sent an administrative subpoena to AT&T for subscriber and physical service

address information associated with IP address                  for dates and times during the

aforementioned time period. AT&T’s response indicated that the subscriber associated with this

IP address was Joshua White with a service address of

          , and a service start date of March 13, 2019 4:59 AM (UTC). The FBI used open

source and law enforcement sensitive databases to fully identify White as the defendant, Joshua

Robert White, DOB               ,                                                   .

        The defendant’s current Tennessee driver’s license confirmed he is on active duty with

the military, and his criminal history includes contributing to the delinquency of a minor in

2005.

        Social networking profiles belonging to the defendant

(www.facebook.com/                                         and his probable wife

(www.facebook.com/                                              were identified. Review of

publicly available photographs on these profiles yielded images of both adults as well as a minor

female child. The photographs of the minor female child depicted in the video and images sent




                                                 5
        Case 1:19-mj-00203-DAR Document 1-1 Filed 07/29/19 Page 6 of 6



by the defendant using KIK account “usn311” match the images of the child displayed on the

defendant’s Facebook account described above.

       A liaison contact with Naval Criminal Investigative Service (NCIS) confirmed to the FBI

that the defendant has one identified 12-year-old female child, whose name was consistent with

the child’s name on the aforementioned social networking profiles.

                                              Respectfully submitted,




                                              Timothy Palchak
                                              Detective
                                              MPDC


       Subscribed and sworn to before me on this 29th day of July, 2019




                                              _________________________________________
                                              DEBORAH A. ROBINSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                  6
